Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


2007 Infiniti G35X Motor Vehicle, VIN                  Appeal from the 71st District Court of
JNKBV61E17M708556, Appellant                           Harrison County, Texas (Tr. Ct. No. 11-
                                                       0038). Memorandum Opinion delivered by
No. 06-13-00057-CV         v.                          Chief Justice Morriss, Justice Carter and
                                                       Justice Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MARCH 13, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk